Opinion by
Mr. Justice Sterrett,
There appears to be nothing in the provisions of our general road law to indicate that the legislature ever intended that the jurisdiction conferred on the court of quarter sessions, in relation to laying out roads, should be exercised in a kind of wholesale way, by joining together in one proceeding, before same viewers, two or more separate roads. On the contrary, it clearly appears to have been intended that the jurisdiction of the court should from time to time be evoked by a petition for a single road. The act of June 13, 1836, P. L. 555, provides that the court, on being petitioned to grant a view “ for a road,” etc., shall appoint qualified persons to view the grounds proposed for “ such road,” and make report of their proceedings. It further provides, that the persons appointed shall view such ground, and, if they shall agree that there is occasion for “ a road,” they shall proceed to lay out the same, having respect to the shortest distance and the best ground for “ a road,” etc. In short, all the provisions relating to viewing and laying out new roads appear to contemplate a separate petition for each, and a single proceeding throughout, including the recording thereof.
In the case before us, the petition for the appointment of viewers embraced three separate and distinct roads, and the viewers reported in favor of each respectively, giving the termini, courses and distance of each separately. If that can be done, there is no good reason why one petition, and a single proceeding thereon, may not embrace thirty, or even a hundred, proposed roads, if it be possible for the petitioners to suggest the necessity for so many within the county.
Other things being equal, it cannot be doubted that the merits of each proposed road will be better considered in a sep*474arate than in a joint proceeding embracing one or more other separate and distinct roads. The chances for conflict of interest and consequent dissension would probably be increased nearly in proportion to the number of separate subjects of inquiry and determination embraced in one proceeding.
It is well settled that the route between the termini of a road is exclusively for the viewers. It is error for the court, in its order to the viewers, to designate any intermediate point. It is also improper for the petitioners to do so. If one intermediate point could be designated there might be many — so many, indeed, as to be practically tantamount to location of the entire road between the termini, thus leaving no room for the exercise of the discretion vested by law in the viewers: McConnell’s Mill Road, 32 Pa. 285; Otter Creek Road, 104 Pa. 261.
If the practice sanctioned by the court below should be approved, it would furnish an easy method of securing the location of a road with as many fixed intermediate points as the petitioners might desire, and thus enable them to evade the principle recognized in the cases above cited. If they desired a road so located as to touch two or more intermediate points between the extreme termini, they might petition for three or more separate roads, so designating the termini of each as to make virtually one connected road between the extreme* termini. But it is not necessary for us to suggest difficulties that might arise from the practice of embracing two or more separate roads in one proceeding. It is enough to know that it is not authorized by law.
What has been said disposes of the case. It is unnecessary to notice the remaining specifications of error. Some of them relate to questions of fact which cannot be considered on certiorari. It is too well settled to require citation of authorities that in such cases as this we have nothing except the record proper before us.
Order of court reversed, petition dismissed, and all subsequent proceedings set aside at the cost of the petitioners.